

ADDENDUM TO EMPLOYMENT AGREEMENT
BETWEEN
BCB COMMUNITY BANK AND THOMAS COUGHLIN, DATED AS OF JULY 1, 2015


This Addendum ("Addendum"), is dated as of July 1, 2017, and shall act as an
addendum to the Employment Agreement between BCB Community Bank and Thomas
Coughlin, ("Agreement"), dated as of July 1, 2015, and is executed between BCB
COMMUNITY BANK, a New Jersey state-chartered bank (the "Bank"), with its
principal offices at Bayonne, New Jersey, and THOMAS COUGHLIN ("Executive"). Any
reference herein to the "Company," shall mean BCB Bancorp, Inc., or any
successor thereto.  The following sections of the Agreement are hereby amended:
4. COMPENSATION AND REIMBURSEMENT
a. Base Salary.  In consideration of Executive's performance under the
Agreement, the Bank will provide Executive the compensation specified in this
Addendum.  The Bank will pay Executive a salary of $432,000 for the twelve (12)
months from July 1, 2017, through June 30, 2018 ("Base Salary").  Such Base
Salary will be payable in accordance with the customary payroll practices of the
Bank.
b. Bonus and Incentive Compensation.  After due consideration, and in
recognition of the Executive's performance for the calendar year 2016, the
Executive has been awarded a bonus of $160,000.


17.              ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within twenty-five (25) miles from the main office
of the Bank, in accordance with the National Arbitration and Mediation's Rules
for the Resolution of Employment Disputes then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction. THE PARTIES
UNDERSTAND THAT BY AGREEING TO ARBITRATE THEIR DISPUTES, THEY ARE GIVING UP
THEIR RIGHT TO HAVE THEIR DISPUTES HEARD IN A COURT OF LAW AND, IF APPLICABLE,
BY A JURY.







--------------------------------------------------------------------------------





ALL other terms of the Agreement shall remain in full force and effect, except
as otherwise amended by this Addendum.


IN WITNESS WHEREOF, the parties hereto have duly executed this Addendum on the
dates set forth below.





   
BCB COMMUNITY BANK
           /s/ Mark D. Hogan
June 29, 2017
By:
Name: Mark D. Hogan
   
Title: Chairman of the Board
               
EXECUTIVE
           
June 29, 2017
By:
 /s/ Thomas Coughlin    
Name: Thomas Coughlin











2